IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2011

               STATE OF TENNESSEE v. PRINCETON MOODY

              Direct Appeal from the Criminal Court for Shelby County
                     No. 09-06207    John T. Fowlkes, Jr., Judge


                No. W2011-00376-CCA-R3-CD - Filed March 30, 2012


The defendant, Princeton Moody, was convicted in the Shelby County Criminal Court of
second degree murder, a Class A felony; aggravated assault, a Class C felony; and reckless
endangerment, a Class E felony. The trial court subsequently sentenced the defendant as a
Range II offender to twenty years at 100 percent for the second degree murder conviction,
eight years at thirty-five percent for the aggravated assault conviction, and eleven months,
twenty-nine days for the reckless endangerment conviction, with the murder and aggravated
assault sentences to be served consecutively to each other, for a total effective sentence of
twenty-eight years in the Department of Correction. On appeal, the defendant challenges the
sufficiency of the evidence in support of his second degree murder conviction and argues that
the trial court erred by admitting a hearsay statement as an excited utterance, in ruling that
the State could impeach his testimony with his prior convictions for reckless endangerment,
in admitting the victim’s medical records, and in allowing the medical examiner to testify
with respect to an autopsy report that she did not create. Following our review, we affirm
the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON, P.J., and
J ERRY L. S MITH, J., joined.

Larry E. Fitzgerald (on appeal); William Massey and Lorna McClusky (at trial), Memphis,
Tennessee, for the appellant, Princeton Moody.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Pamela Fleming and Garland
Erguden, Assistant District Attorneys General, for the appellee, State of Tennessee.
                                         OPINION

                                          FACTS

       This case arises out of the November 1, 2008 shooting death of Clarence Caldwell,
which occurred at a Memphis home recording studio after Caldwell confronted the defendant
about his having just punched a young woman, Kendria Allen, in the face. The defendant
reacted by pulling a gun on Caldwell and threatening to kill him. A struggle ensued, during
which Caldwell was eventually shot. Afterwards, the defendant threatened Allen and her
young son with the gun before fleeing the scene. Caldwell died approximately thirty-six
hours later.

       The State’s first witness at the defendant’s October 2010 trial was Reverend Willie
Caldwell, the murdered victim’s father, who identified a photograph of his son and testified
that he was twenty-five years old at the time of his death. On cross-examination, he
estimated that the victim was approximately six feet, one inch tall and 150 to 160 pounds.

        Kendria Allen testified that on November 1, 2008, Maurice Moody, who had a
recording studio in his Memphis home that she had used twice before, invited her to return
to his home to finish recording a song. She explained that the defendant, who was Moody’s
brother, had made her uncomfortable by making advances toward her during her second
recording session and that she made sure that he was not there before agreeing to return for
the November 1 session. She said that Maurice Moody was the only one present when she
arrived at his home with her three-year-old son, Roderick, but that three additional men, “J-
Rock,” “Raw,” and “Twin,” whose real name she later learned was Clarence Caldwell, came
to the home as she was working on her song. She was having difficulty composing the lyrics
and, although she had never met Caldwell before that day, she asked if he would be willing
to help her. He agreed, and the two of them went to the kitchen for about twenty minutes to
work on the lyrics together. During that time, the defendant, who was accompanied by a
young woman, arrived at the home.

       Allen testified that while she was still in the kitchen, one of the young men came out
of the studio room and told her that the defendant wanted her. She told him to tell the
defendant no and remained in the kitchen with the victim. A little later, she started back to
the studio and the defendant met her at the door and asked for a hug. She refused and
continued into the studio to work on the recording.

        Allen testified that as she began recording, everyone was in the recording studio area
of the house with her, with the exception of the young woman, who was in the living room.
She said that the music was low and that she was able to hear the conversation around her,

                                             -2-
despite the fact that she was wearing earphones. She stated that she overheard the defendant
ask his brother, Maurice Moody, where the gun was and Maurice Moody reply that it was in
the closet. Maurice Moody then took a gun out of the closet and gave it to the defendant,
who placed it in his waistband. She continued working on her song and had just reached a
part with the words, “whoa, whoa, whoa,” when she overheard the defendant say, “Don’t
nobody want to hear that whoa, whoa, whoa, shit.”

        Allen testified that she slid her earphones off and asked the defendant, “What did you
say?” When she did so, the defendant came toward her and punched her in the nose with his
fist. The victim then stood up, pushed her aside, and confronted the defendant, saying in a
“low” and “calm” voice, “You shouldn’t hit her, why you hit a female like that, you shouldn’t
hit a female like that, man.” At that point, the defendant brandished his gun at the victim,
saying to him, “Bitch, shut up, or I’ll kill you, too.”

       Allen testified that as the defendant stood pointing his gun at the victim, her young
son was beside the defendant “swinging and . . . fighting for his momma.” She said she
grabbed him, took him to the corner, and shielded his body with her own. In the meantime,
she saw the victim struggling to get the gun from the defendant and heard the defendant
cursing the victim. The struggle moved to the hallway, and she heard the sound of loud
“tussling,” followed by the “pow” of a gunshot. Next, the victim stumbled back into the
room with the left side of his body bleeding, fell over against the wall, and then sat there
appearing to be in a state of shock. A few seconds later, the defendant came into the room,
pointed his gun at her and her son, called her a “bitch,” threatened to kill her, and struck her
in the face again. A few seconds later, Maurice Moody came into the room and began
pulling the defendant away from her as he said, “Don’t do it, Bro, don’t do it Bro, she got
kids. Don’t do it, Bro.”

        Allen testified that the angry defendant appeared reluctant to leave but that he
eventually allowed his brother to move him away from her and out of the room. After
waiting a few minutes, she took her son and exited the house, hurrying toward her car in an
effort to get away. As she did so, the defendant, who was outside beside his car, looked at
her and said, “If you say anything, I’ll kill you and him.” She then got into her car with her
son and began driving away, checking in her rearview mirror to make sure that the defendant,
who had gotten into his own vehicle, was not following her.

        Allen testified that she began searching for her cell phone, realized she had left it in
the recording studio, and returned to Moody’s house to retrieve it. The victim, who was still
sitting on the floor of the studio in an apparent state of shock, moved slightly when she was
leaving the room and repeated several times that he was getting weak. She, therefore, began
screaming that they needed an ambulance and ran to the front porch of the home, where

                                              -3-
Maurice Moody and “J-Rock” were standing. She told the men they needed to call the police
and Moody responded, “We’re going to have to get Bro up out of my house, man, we going
to have to get Bro up out of my house.”

        On cross-examination, Allen testified that the defendant’s brother joined in the
struggle between the defendant and the victim over the gun. On redirect examination, she
testified that she heard Maurice Moody call out, “Don’t shoot him, Bro,” after the struggle
moved into the hall and before she heard the gunshot.

        Kenjerica Littles, who was the defendant’s girlfriend at the time of the shooting,
testified that she met the defendant at his brother’s house that night, where the couple spent
an hour or two talking together in the living room. She said that they had plans to attend a
homecoming game and that the defendant had gone to get his coat in preparation for their
departure when she heard him arguing and swearing at Allen in the back room. When she
went to look, she saw the defendant and Allen walk toward each other, Allen push the
defendant, and the defendant strike Allen in the face with his fist. At that point, the victim
and the defendant’s brother intervened, both telling the defendant that he should not hit a
woman and attempting to calm him down.

        Littles said that the defendant pulled his gun up as the victim walked toward him and
that Maurice Moody told him, “[N]o, don’t do this,” as Moody and the victim began
grappling with the defendant for the gun. The gun was “waving back and forth,” as the men
were “tussling,” and she watched from the hallway until the defendant told her to move. As
she left the hallway, she heard the gun discharge. She then went back to see the defendant
walk toward the victim, who was lying against the wall, and raise his gun over his head as
if about to strike the victim with it. Littles said she turned her head at that point but heard
what sounded like the gun making contact with the victim. During that time, the defendant’s
brother was arguing with the defendant and telling him not to do it.

       Sergeant Joel Bird of the Memphis Police Department identified photographs of the
crime scene, which showed overturned furniture and blood spatter in the bedroom/studio area
and a large indentation in the hallway wall.

        Shelby County Chief Medical Examiner Dr. Karen Chancellor, who was accepted by
the court as an expert witness in the field of forensic pathology, testified that the victim’s
autopsy was performed by Dr. Lisa Funte, an assistant pathologist in her office who was
currently out of the state. She said that she had thoroughly reviewed the autopsy report and
body diagram that had been prepared by Dr. Funte, as well as the victim’s toxicology report
and the autopsy photographs, and that she was testifying as the keeper of the records. She
stated that Dr. Funte concluded, and she agreed from her review of the record, that the victim

                                              -4-
died of a gunshot wound to the abdomen in which the bullet entered the left side of the torso
and exited on the right side of the torso. She further testified that the autopsy photographs
showed that he had an abrasion on the upper back, an abrasion on his right cheek, and a
contusion on his forehead. The victim’s toxicology report revealed that the victim tested
negative for the presence of drugs and alcohol. The autopsy photographs and body diagram
were introduced as exhibits to the case during Dr. Chancellor’s direct examination testimony,
but the trial court sustained the defendant’s hearsay objection to the introduction of the
autopsy report itself.

       On cross-examination, Dr. Chancellor testified that the autopsy report indicated that
the victim was six feet, three inches tall and weighed 223 pounds. On redirect and recross
examination, she testified that, at the time of his death, the victim was experiencing
“anasarca,”or swelling of the body caused by an accumulation of fluids, which she estimated,
based on her review of the autopsy photographs, could have added ten to fifteen pounds to
his body weight.

       As its final proof, the State introduced the victim’s medical records relating to his
treatment of the gunshot wound.

       The defendant elected not to testify and rested his case without presenting any proof.

                                          ANALYSIS

       I. Admission of Maurice Moody’s Statement, “Don’t shoot him, Bro.”

        As his first issue, the defendant contends that the trial court erred by allowing Allen
to testify that she overheard Moody call out, “Don’t shoot him, Bro,” as the struggle in the
hallway was taking place. The defendant argues that, even if the statement was admissible
under the excited utterance exception to the rule against hearsay, it should have been
excluded under Tennessee Rule of Evidence 403 as unfairly prejudicial to his case.

        A hearsay statement is “a statement, other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
Tenn. R. Evid. 801(c). Whether a challenged statement is hearsay is a question of law that
is subject to de novo review. State v. Gilley, 297 S.W.3d 739, 760 (Tenn. Crim. App. 2008)
(citing State v. Schiefelbein, 230 S.W.3d 88, 128 (Tenn. Crim. App. 2007); Keisling v.
Keisling, 196 S.W.3d 703, 721 (Tenn. Ct. App. 2005)).

      The trial court first ruled that the statement was not hearsay because it did not go to
prove the truth of the matter asserted. The court then ruled that, even if hearsay, the

                                                -5-
statement was admissible under the excited utterance exception to the rule against hearsay,
which provides that an otherwise inadmissible hearsay statement is admissible if shown to
be “relating to a startling event or condition made while the declarant was under the stress
of excitement caused by the event or condition.” See Tenn. R. Evid. 803(2).

        Were we to determine that Moody’s words constituted hearsay, we would have no
hesitation in concluding that the events that were transpiring at the time he spoke were
sufficiently startling to warrant admission of the statement as an excited utterance. However,
commands, instructions, and questions often are not hearsay because they are not offered to
prove the truth of their content. See State v. Lequire, 634 S.W.2d 608, 612 (Tenn. Crim.
App. 1981); State v. David Dwayne Smith, No. E2007-00084-CCA-R3-CD, 2009 WL
230696, at *24 (Tenn. Crim. App. Feb. 2, 2009), perm. to appeal denied (Tenn. Aug. 17,
2009) (“A command for the defendant to shoot the victim or a plea for the defendant not to
harm the victim are clearly orders or commands not offered for the truth of the matter
asserted.”) (citing State v. Derek T. Payne, No. W2001-00532-CCA-R3-CD, 2002 WL
31624813 (Tenn. Crim. App. Nov. 20, 2002), perm. to appeal denied (Tenn. May 19, 2003);
State v. Reginald S. Mabone, No. 02C01-9203-CR-00054, 1993 WL 270618, at *1 (Tenn.
Crim. App. July 21, 1993), perm. to appeal denied (Tenn. Oct. 4, 1993)). Thus, this court has
previously held that a declarant’s instruction to a defendant of “don’t shoot!” did not qualify
as hearsay because it was not offered to prove the truth of the matter asserted. Payne, 2002
WL 31624813, at *10. In this case, we likewise conclude that Moody’s command to his
brother not to shoot the victim does not qualify as hearsay and, further, that the probative
value of the evidence outweighed its prejudicial effect. Accordingly, we conclude that the
trial court did not err by admitting the statement.

          II. Admissibility of Prior Convictions for Impeachment Purposes

       The defendant next contends that the trial court erred by ruling that his testimony
could be impeached with evidence of his prior convictions for reckless endangerment. The
defendant argues that because reckless endangerment was a lesser-included offense to his
indicted offense of second degree murder, the trial court should have found that the reckless
endangerment convictions were too similar to the offenses for which he was on trial and,
thus, unfairly prejudicial to his case.

       A conviction may be used to impeach the testimony of an accused in a criminal
prosecution if the following four conditions are satisfied: (1) the conviction is for a crime
punishable by death or imprisonment in excess of one year, or the conviction is for a
misdemeanor which involved dishonesty or false statement; (2) less than ten years has
elapsed between the date the accused was released from confinement and the commencement
of the subject prosecution; (3) the State gives reasonable pretrial written notice of the

                                              -6-
particular conviction or convictions it intends to use as impeachment; and (4) the trial court
concludes that the probative value of the prior conviction on the issue of credibility
outweighs its unfair prejudicial effect on the substantive issues. Tenn. R. Evid. 609; State
v. Mixon, 983 S.W.2d 661, 674 (Tenn. 1999).

        Two factors should be considered when deciding whether the probative value of a
prior conviction outweighs its unfair prejudicial effect. Mixon, 983 S.W.2d at 674. First,
“[a] trial court should . . . analyze the relevance the impeaching conviction has to the issue
of credibility.” Id. (citation omitted). Second, if the trial court finds that the prior conviction
is probative of the defendant’s credibility, then the court should “‘assess the similarity
between the crime on trial and the crime underlying the impeaching conviction.’” Id.
(quoting Neil P. Cohen et al., Tennessee Law of Evidence § 609.9 at 376 (3d ed. 1995)). The
more similar the impeaching conviction is to the offense for which the defendant is on trial,
the greater the risk of a prejudicial effect to the defendant. Id.

      This court reviews a trial court’s ruling on the admissibility of prior convictions for
impeachment purposes under an abuse of discretion standard. See State v. Waller, 118
S.W.3d 368, 371 (Tenn. 2003).

         After listening to the argument at a jury-out hearing, the trial court noted that the
defendant’s reckless endangerment convictions fell within the relevant time frame and were
not “closely related to any of the offenses” for which the defendant was on trial, all of which
had different titles. The court, therefore, concluded that the probative value of the
convictions was not outweighed by their prejudicial effect. We find no abuse of discretion
in the trial court’s ruling and, accordingly, conclude that the defendant is not entitled to relief
on the basis of this issue.

                           III. Admissibility of Medical Records

        The defendant next contends that the trial court erred by allowing the victim’s
certified medical records to be introduced into evidence. Specifically, he argues that the
medical records, which detailed the condition of the victim’s body as it deteriorated in the
hospital prior to his death, were irrelevant to any issue at trial because the State had already
presented evidence that the victim’s death resulted from his gunshot wound. He further
argues that, even if relevant, the evidence should have been excluded under Rule 403 as
unfairly prejudicial because “the only purpose it could serve would be to inflame the jury.”

       “A trial court’s determination with respect to relevancy issues is reviewed under an
abuse of discretion standard.” See Gilley, 297 S.W.3d at 760 (citations omitted). Similarly,
“Rule 403 decisions fall within the discretionary authority of the trial court and will not be

                                                -7-
overturned absent an abuse of discretion.” State v. Mitchell, 343 S.W.3d 381, 389 (Tenn.
2011).

       “Relevant evidence” is defined as “evidence having any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable
or less probable than it would be without the evidence.” Tenn. R. Evid. 401. Rule 403
provides that “[a]lthough relevant, evidence may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence.” Tenn. R. Evid. 403.

        The trial court ruled that the medical records were “very relevant to what happened
in the house, the injuries that were sustained, and the ultimate death of the victim.” We find
no abuse of discretion in the court’s ruling on this matter. The medical records that were
admitted consist of a one-page “coding summary” of the procedures performed on the victim,
with the charges for the services blacked out at the trial court’s orders, and a one-paragraph
discharge summary that described the history of the case. We agree with the State that there
is nothing inflammatory in the dry, clinical language used in the summary. We also agree
that the evidence was relevant to show the victim’s cause of death and to help the State prove
that the defendant committed a knowing killing of the victim. We conclude, therefore, that
the defendant is not entitled to relief on the basis of this issue.

         IV. Testimony of Medical Examiner Who Did Not Perform Autopsy

        The defendant next contends that allowing Dr. Chancellor to testify regarding the
autopsy report, which was “evidence outside her own personal knowledge,” constituted both
a violation of the hearsay rule and a denial of his right of confrontation under the state and
federal constitutions. The State responds by arguing, inter alia, that the defendant’s
confrontation rights were not violated because (1) autopsy reports fall within the realm of
business records, which are non-testimonial in nature, and (2) most of Dr. Chancellor’s
testimony consisted of her own expert opinion based on her review of the autopsy record.
In the alternative, the State argues that any error in allowing Dr. Chancellor to testify about
the contents of the autopsy report was harmless beyond a reasonable doubt, as there was no
dispute that the victim died as the result of a gunshot wound.

        In Crawford v. Washington, 541 U.S. 36, 68-69 (2004), the United States Supreme
Court held that testimonial hearsay statements violate a defendant’s rights under the federal
constitution’s Confrontation Clause and are only admissible when the declarant is both
unavailable and there was “a prior opportunity for cross-examination.” Id. at 68. Hearsay
is testimonial where it takes the form of “[a] solemn declaration or affirmation made for the

                                              -8-
purpose of establishing or proving some fact” or of a statement “made under circumstances
which would lead an objective witness reasonably to believe that the statement would be
available for use at a later trial.” Id. at 51-52.

       In Melendez-Diaz v. Massachusetts, ___U.S.___, 129 S. Ct. 2527 (2009), the Court
applied Crawford to hold that a forensic laboratory report stating that a seized substance was
cocaine constituted testimonial hearsay. The Court concluded:

               In short, under out decision in Crawford the analysts’ affidavits were
       testimonial statements, and the analysts were “witnesses” for purposes of the
       Sixth Amendment. Absent a showing that the analysts were unavailable to
       testify at trial and that petitioner had a prior opportunity to cross-examine
       them, petitioner was entitled to “‘be confronted with’” the analysts at trial.

129 S. Ct. at 2532 (quoting Crawford, 541 U.S. at 54). The Court rejected the argument that
the affidavits qualified as business records that were non-testimonial in nature: “Whether
or not they qualify as business or official records, the analysts’ statements here – prepared
specifically for use at petitioner’s trial – were testimony against the petitioner, and the
analysts were subject to confrontation under the Sixth Amendment. Id. at 2540.

       In Bullcoming v. New Mexico, __ U.S. __, 131 S. Ct. 2705 (2011), the Court held that
“surrogate” testimony by a scientist who was familiar with the process of blood alcohol
testing using a gas chromatograph machine, but who had not signed the certification or
performed or observed the actual test, was insufficient to satisfy a defendant’s Sixth
Amendment right to confront witnesses against him. Id. at 2710. In her concurrence, Justice
Sotomayor observed that the Court’s opinion did not address other factual scenarios,
including the case in which an expert witness is “asked for his independent opinion about
underlying testimonial reports that were not themselves admitted into evidence.” Id. at 2722-
23 (Sotomayor, J. concurring).

        In Nardi v. Pepe, 662 F.3d 107 (1st Cir. 2011), the First Circuit Court of Appeals was
presented with a habeas corpus petition in which a petitioner alleged that his Sixth
Amendment Confrontation Rights were violated by the fact that the medical examiner who
testified at his trial was not the same as the one who performed the autopsy or prepared the
autopsy report. Id. at 108-09. Although the court ultimately did not decide the issue of
whether such a scenario violated the Confrontation Clause, it noted that there is a “long
tradition . . . of allowing experts to rely on hearsay where it is common practice in the
profession to rely upon such evidence” and that “[o]ne of the common examples is a
testifying doctor who relies in part on medical tests or specialist reports.” Id. at 112
(citations omitted).

                                             -9-
        In a recent case with a factual scenario similar to the case at bar, the Missouri Court
of Appeals, noting the tradition of allowing an expert to base his or her opinion on reliable
hearsay, concluded that the testimony of a medical examiner who did not perform an autopsy
or prepare the autopsy report did not violate the Confrontation Clause because the expert
offered his own opinions and conclusions on the cause of death and the autopsy report was
not itself admitted into evidence. State v. Prentiss R. Fulton, Jr., No. WD71820, 2011 WL
6027952, at *4 (Mo. Ct. App. Dec. 6, 2011); see also State v. Leroy Jaramillo, No. 28, 517,
2011 WL 6965716, at *5 (N.M. Ct. App. Nov. 23, 2011) (distinguishing case in which
medical examiner testifies about conclusions in another’s autopsy report, which violates a
defendant’s right to confront witnesses against him, from one in which the medical examiner
makes it clear he is testifying as to his own independent opinions).

        In this case, we, likewise, conclude that Dr. Chancellor’s testimony did not violate the
Confrontation Clause because it primarily consisted of her own expert opinion based on her
independent review of the autopsy photographs and autopsy report, which was not admitted
into evidence. Furthermore, we agree with the State that, even if the testimony were admitted
in error, the defendant suffered no prejudice, as the contested issue at trial was not the cause
of the victim’s death, but instead the manner in which the fatal wound was inflicted, i.e.
whether the shooting occurred accidentally during the struggle that took place in the hallway.
We conclude, therefore, that the defendant is not entitled to relief on the basis of this claim.

                               V. Sufficiency of the Evidence

        Lastly, the defendant challenges the sufficiency of the evidence in support of his
second degree murder conviction. In considering this issue, we apply the rule that where
sufficiency of the convicting evidence is challenged, the relevant question of the reviewing
court is “whether, after viewing the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App.
P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury shall be set
aside if the evidence is insufficient to support the findings by the trier of fact of guilt beyond
a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v.
Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions involving the
credibility of witnesses, the weight and value to be given the evidence, and all factual issues
are resolved by the trier of fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App.
1987). “A guilty verdict by the jury, approved by the trial judge, accredits the testimony of
the witnesses for the State and resolves all conflicts in favor of the theory of the State.” State
v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our supreme court stated the rationale for this
rule:



                                              -10-
                This well-settled rule rests on a sound foundation. The trial judge and
         the jury see the witnesses face to face, hear their testimony and observe their
         demeanor on the stand. Thus the trial judge and jury are the primary
         instrumentality of justice to determine the weight and credibility to be given
         to the testimony of witnesses. In the trial forum alone is there human
         atmosphere and the totality of the evidence cannot be reproduced with a
         written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of
innocence with which a defendant is initially cloaked and replaces it with one of guilt, so that
on appeal a convicted defendant has the burden of demonstrating that the evidence is
insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        To sustain the conviction for second degree murder, the State had to prove beyond a
reasonable doubt that the defendant committed a knowing killing of the victim. See Tenn.
Code Ann. § 39-13-210(a)(1) (2010). Tennessee Code Annotated section 39-11-302(b)
provides in pertinent part that “[a] person acts knowingly with respect to the result of the
person’s conduct when the person is aware that the conduct is reasonably certain to cause the
result.” Id. § 39-11-302(b).

       The defendant bases his argument on the insufficiency of the evidence on the fact that
the jury asked the court if it could see the trial transcript in order to review at what point in
the struggle Moody said, “Don’t shoot him, Bro.” The defendant asserts that the jury’s
request, which was denied by the trial court, demonstrates that the jury “was obviously
confused regarding . . . whether [the shooting] was accidental or intentional” and that its
verdict was, therefore, the result of speculation. We respectfully disagree. The evidence,
which included testimony about the defendant’s anger and threatening behavior and violence
directed both toward the murder victim and Allen and her child, was sufficient for a rational
jury reasonably to conclude that the defendant committed a knowing killing of the victim.
We conclude, therefore, that the evidence was sufficient to sustain the defendant’s conviction
for second degree murder.

                                       CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgments of the trial
court.

                                                     _________________________________
                                                     ALAN E. GLENN, JUDGE

                                              -11-